t c memo united_states tax_court maurice e john jr and jan e john petitioners v commissioner of internal revenue respondent docket no filed date r thomas blackburn jr for petitioners mark d eblen for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency of dollar_figure in petitioners’ federal income taxes for the issue to be decided is whether petitioners are entitled to deduct dollar_figure as a business_bad_debt deduction under section in we hold they are not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in louisville kentucky at the time they filed the petition petitioner maurice e john jr petitioner is an eye surgeon and ophthalmologist who has continuously engaged in the practice of medicine since since petitioner has provided medical services as a full-time_employee of john eye clinic inc the clinic a professional_corporation incorporated in jeffersonville indiana petitioner was at nearly all times the 100-percent shareholder of the clinic evans petitioner hired john evans evans in to serve as the clinic’s business manager petitioner chose evans from a pool of candidates because he was by far the most impressive and best candidate throughout their acquaintance petitioner was highly impressed with evans’ performance and abilities describing him as incredibly bright and one of the smartest people he had ever met petitioner felt that evans was an asset to the 1all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure practice and paid for evans to get an m b a degree from vanderbilt university while he worked at the clinic petitioner justified the m b a expense by stating that he hoped it would tie evans to the clinic a little bit more petitioner also gave evans a bmw car as a gift while evans was manager the clinic became significantly more successful and profitable the companies petitioner explained that sometime during he and evans became concerned that the ongoing reduction in medicare reimbursements which had constituted over percent of the clinic’s income would decrease the clinic’s revenues they began exploring possible alternative sources of income given the clinic’s success which was at least partly due to the management strategies used petitioner testified that he and evans saw potential in offering management services to other clinics the management company would offer professional training accounting personnel management marketing insurance- related filings and other business services by offering expertise in management and creating economies of scale the management company would improve the efficiency of the practices and would charge a fee for the management thus petitioner and evans incorporated j e stallion inc the management company in in addition to the economic potential in leveraging their experience in managing medical clinics petitioner also explained that he and evans saw economic opportunities in the russian market which was at that point just opening to foreign investment after the collapse of the soviet bloc accordingly petitioner and evans formed j e stallion-russia inc russia russia became involved in selling contact lenses operating sausage factories and exporting timber from russia to japan as a third venture petitioner and evans incorporated j e stallion international gallery inc gallery to operate an art gallery and to purchase sell and exhibit works_of_art on a national and international basis gallery was also established to enter into domestic and foreign ventures to carry out these activities when the management company gallery and russia collectively the companies were formed petitioner offered evans a 50-percent ownership_interest in each because he had an incredible amount of faith in evans and was incredibly impressed with him thus petitioner and evans each became a 50-percent_shareholder in the companies and evans became the president of all three the advances although evans became a 50-percent_shareholder in each of the companies he did not have the financial resources to make any capital contributions to the companies in their years of operation thus petitioner provided the necessary capital and evans managed and developed the businesses from time to time between and petitioner advanced funds to the companies the total amount he contributed during these years approximated dollar_figure million evans on the other hand made no capital contributions to the companies petitioner did not know how much evans owed him but testified that he expected to be repaid for the advances he made for evans’ 50-percent equity ownerships in each of the companies when the companies became profitable petitioner also testified that he fully expected evans to work his tail off at the clinic to repay him even if the companies failed no promissory note exists for the advances evans made no principal payments to petitioner on the alleged loans but petitioners did report interest_income from evans of dollar_figure and dollar_figure on their tax_return demise of the companies petitioner decided to scale back operations in light of the international financial environment and because the companies had never become profitable sometime in petitioner instructed evans to stop making certain investments and in particular to stop making investments in russia evans defied petitioner’s instruction and continued to invest in russia petitioner fired evans in settlement agreement petitioner and the clinic filed a complaint against evans in the jefferson circuit_court in louisville kentucky on date the lawsuit petitioner and the clinic sought repayment of dollar_figure that petitioner claimed was used to make capital contributions to the companies on evans’ behalf the complaint also alleged that evans fraudulently and without authority appropriated dollar_figure belonging to the management company and requested both punitive and compensatory_damages the parties settled the lawsuit as part of the settlement evans agreed in exchange for dismissing the lawsuit to pay petitioner dollar_figure and to enter into a covenant_not_to_compete noncompete agreement evans agreed not to engage in any business activity competing directly with the clinic within miles of jefferson county kentucky for years petitioner would pay evans dollar_figure each year during the 5-year noncompete period and evans would assign his interest in these payments to the clinic the settlement further provided that evans would resign as an officer of the companies and would agree to have all his shares in the companies redeemed evans’ shares in the companies were redeemed on date deduction petitioners deducted dollar_figure as a business_bad_debt on their joint federal_income_tax return for respondent issued to petitioners a notice_of_deficiency on date for the notice in which respondent determined to increase petitioners’ income for by the amount petitioners claimed as a business_bad_debt deduction the notice stated that petitioners had established neither the amount of the debt nor that it was a business_bad_debt petitioners timely filed a 2this amount relates to advances petitioner claims to have made to the management company on behalf of evans petition with this court contesting the disallowance of the dollar_figure they claimed as a business_bad_debt opinion respondent’s determination in the notice is presumed correct and petitioners bear the burden of proving it is incorrect rule a 290_us_111 a taxpayer may deduct a debt that becomes wholly worthless during the taxable_year sec_166 deductions are a matter of legislative grace and the taxpayer has the burden of proving that he or she is entitled to any claimed deductions 503_us_79 thus petitioners have the burden of proving that the dollar_figure debt petitioner asserts evans owed him became wholly worthless in the year in which they claimed it as a deduction see rule a 352_us_82 106_tc_312 affd without published opinion 121_f3d_723 11th cir 77_tc_582 sec_7491 shifts the burden_of_proof under certain circumstances to respondent and applies to examinations commenced after date because the examination in this case commenced on date sec_7491 does not apply 4the debt must also be a bona_fide debt in order to be deductible that is a debt that arises from a debtor-creditor relationship on the basis of a legally valid and enforceable obligation to pay a fixed sum of money sec_1_166-1 income_tax regs 5petitioners made no claim for partial worthlessness sec_166 there is no standard test or formula for determining worthlessness and the determination depends upon the particular facts and circumstances of the case 280_us_445 crown v commissioner supra a taxpayer must usually show identifiable events to prove worthlessness in the year claimed 274_us_398 crown v commissioner supra 14_tc_1282 debts are wholly worthless when the taxpayer had no reasonable expectation of repayment crown v commissioner supra after carefully considering all the facts we conclude petitioners have failed to prove that the dollar_figure debt petitioner claimed became wholly worthless in we therefore sustain respondent’s determination whether job termination can render a debt worthless petitioner argues that firing evans was the identifiable_event that rendered the loan worthless in we disagree once evans was fired from the clinic he found similar employment at another medical clinic there is nothing in the record to show that repayment was conditioned upon evans’ continued employment with the clinic in addition petitioner has not pointed us to nor have we found any case in which terminating a debtor’s employment alone renders a debt worthless in fact there is a case that indicates just the opposite an insurance_company was denied bad_debt deductions for unpaid portions of loans it had made to employees where the deductions were taken because the employees had left the company 560_f2d_627 5th cir similarly we find evans’ job termination alone insufficient to render petitioner’s debt wholly worthless whether the loan had future value petitioner also argues that the loan was worthless as a general matter because evans was insolvent petitioner testified that evans had no significant assets during the entire 8-year period he was employed by the clinic and consequently his chance of collecting his debt from evans in the future was incredibly remote we disagree first we note that insolvency alone does not render a debt worthless see 620_f2d_1176 6th cir insolvency is merely an indicium of uncollectibility affg 68_tc_213 see also 87_f3d_197 7th cir a debt is not worthless merely because the debtor is insolvent 37_tc_235 insolvency alone does not of itself demonstrate worthlessness of a debt second as respondent correctly points out if evans’ alleged longstanding insolvency rendered the loan worthless then the loan was worthless before a loan must have value 6as part of its holding the court also found that the insurance_company should have made some attempt to enforce collection 560_f2d_627 5th cir however at the beginning of the year in which the taxpayer takes the deduction and lose its value by the end of that year sec_166 see also 53_tc_491 affd 467_f2d_47 9th cir therefore even assuming arguendo that the debt was worthless because of evans’ insolvency the insolvency was not related to any identifiable_event in additionally petitioner’s argument that evans’ insolvency rendered the loan uncollectible contradicts his testimony that he expected evans to work his tail off at the clinic to repay the loan presumably from his salary if the companies failed third to qualify as worthless not only must a debt be uncollectible at the time the taxpayer takes the deduction but the taxpayer has the burden to show it also lacks future value dustin v commissioner supra peraino v commissioner tcmemo_1982_524 affd without published opinion 742_f2d_1437 2d cir evans’ age educational status income and earning potential are all relevant considerations in determining whether the loan had future value see 871_f2d_64 7th cir affg tcmemo_1987_228 dustin v commissioner supra evans was in his forties in when the deduction was taken he had an m b a from vanderbilt university and he quickly found similar employment after leaving the clinic these criteria lead us to conclude the loan had at least some future value petitioner has not shown otherwise on the contrary the record demonstrates that petitioner fully appreciated evans’ marketability and earning potential in the medical profession petitioner testified that evans was way over-qualified for running the clinic and petitioner increased evans’ salary from dollar_figure per year in to dollar_figure in the year petitioner fired evans petitioner also testified that precisely because of evans’ professional marketability he sued evans for the noncompete agreement petitioner stated that he sought the noncompete agreement from evans because evans was an ophthalmic management guru and because several medical practices in the area would have hired evans immediately had they known he was available we therefore find some dissonance in petitioner’s arguing in one instance that it would be nearly impossible to collect the debt while in another arguing that evans had highly marketable managerial skills for which petitioner wanted the noncompete agreement overall the record demonstrates that petitioner could have recovered at least some portion of the uncollected amount lent to evans see buchanan v united_states supra pincite criterion for worthlessness is interpreted strictly and the deduction is unavailable if even a modest fraction of the debt can be recovered 321_f2d_331 5th cir last vestige of value must have disappeared affg in part and revg in part tcmemo_1962_40 clanton v commissioner tcmemo_1995_416 partial worthlessness is insufficient we therefore find that petitioners have failed to meet their burden of proving the loan became wholly worthless in failure to take reasonable steps to collect next we address whether petitioner took reasonable steps to enforce repayment of the debt in the absence of reasonable steps to enforce its collection a debt generally is not regarded as wholly worthless unless there is proof that steps to collect it would be futile 22_tc_968 see also newman v commissioner tcmemo_1982_61 taxpayer must have exhausted all usual and reasonable means of collecting a debt before worthlessness can be found there is no evidence that petitioner took any affirmative steps other than the lawsuit to enforce collection of amounts owed him by evans for instance petitioner testified that he would have made a sweetheart deal for evans to repay the loans over or years or whatever time it took yet the record is devoid of evidence that petitioner ever made evans that offer the only obvious step petitioner took was the lawsuit by petitioner’s own admission however he commenced the lawsuit primarily to subject evans to the noncompete agreement not to enforce collection of the debt moreover petitioner instituted the lawsuit in not the year in which petitioner took the bad_debt deduction a bad_debt is deductible only in the year it becomes worthless and hence petitioner’s suit in does not render the debt worthless in 32_tc_43 affd 279_f2d_368 10th cir while a taxpayer need not be an incorrigible optimist a taxpayer may not substantiate the worthlessness of a debt based on his or her own pessimism petitioner must provide sufficient evidence to meet his burden to show that the debt was worthless and not merely surmise that collection would be futile see 274_us_398 50_tc_813 a taxpayer’s subjective good_faith opinion that the debt is uncollectible standing alone is not sufficient to render it worthless affd per curiam aftr 2d ustc par 9th cir evans’ future earning potential was indicative of his ability to repay at least a portion of the debt nor can petitioner rely on his good nature in not wanting to destroy evans financially to prove that the debt was worthless we find therefore that petitioner has not shown that steps to enforce collection in would have been futile see perry v commissioner supra pincite newman v commissioner supra conclusion we hold that the debt did not become wholly worthless within the meaning of sec_166 in consequently petitioners are not entitled to a bad_debt deduction and we sustain respondent’s disallowance of the claimed bad_debt deduction in view of our holding that petitioners failed to prove worthlessness in we need not discuss whether the debt was a business or nonbusiness_debt or whether it was a bona_fide debt see roussel v commissioner t c pincite in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
